12-4900; 13-365
         Chen; Dong v. Holder

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 28th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       ____________________________________
12
13       LI FENG CHEN v. HOLDER                                       12-4900
14       A072 183 171
15       ____________________________________
16
17       JIN XIN DONG, AKA DONG JIN XIN                               13-365
18       v. HOLDER,
19       A077 925 467
20       ____________________________________
21
22               UPON DUE CONSIDERATION of these petitions for review of

23       Board of Immigration Appeals (“BIA”) decisions, it is hereby

24       ORDERED, ADJUDGED, AND DECREED that the petitions for review

25       are DENIED.

26

         07162014-B3-1-2
 1           Each of these petitions challenges a decision of the

 2   BIA that denied a motion to reopen.       The applicable

 3   standards of review are well established.          See Jian Hui Shao

 4   v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).

 5           Petitioners, all natives and citizens of China, filed

 6   motions to reopen based on claims that they fear persecution

 7   because they have had one or more children in violation of

 8   China’s population control program.       For largely the same

 9   reasons as this Court set forth in Jian Hui Shao, 546 F.3d
10   138, we find no error in the agency’s determinations that

11   the petitioners failed to demonstrate either materially

12   changed country conditions that would excuse the untimely or

13   number-barred filing of their motions or their prima facie

14   eligibility for relief.       See id. at 158-72.

15           For the foregoing reasons, these petitions for review

16   are DENIED.       As we have completed our review, any stay of

17   removal that the Court previously granted in these petitions

18   is VACATED, and any pending motion for a stay of removal in

19   these petitions is DISMISSED as moot.       Any pending request

20   for oral argument in these petitions is DENIED in accordance

21

22



     07162014-B3-1-2                   2
1   with Federal Rule of Appellate Procedure 34(a)(2), and

2   Second Circuit Local Rule 34.1(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6
7




    07162014-B3-1-2              3